Opinion issued January 13, 2011
 
 

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-09-00862-CR
———————————
MICHELLE
RIVERA, Appellant
V.
The State of
Texas, Appellee

 

 
On
Appeal from the County Criminal Court at Law No. 7
Harris
County, Texas

Trial
Court Case No. 1594447
 

MEMORANDUM OPINION
Appellant has filed a motion to dismiss the
appeal.  No opinion has issued.  Accordingly, we grant the motion and dismiss
the appeal.  See Tex. R. App. P. 42.2(a).
We dismiss any pending
motions as moot.
The Clerk is directed to issue mandate within 10 days of the
date of this opinion.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Jennings, Higley, and Brown.
Do not publish. 
 Tex. R. App. P. 47.2(b).